NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DHARMESH BALUBHAI PATEL,                        No.    17-70836

                Petitioner,                     Agency No. A072-176-625

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 6, 2021**
                              Seattle, Washington

Before: McKEOWN, CHRISTEN, and MILLER, Circuit Judges.

      Dharmesh Balubhai Patel, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010), and we review de novo due process claims,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Patel’s motion to reopen as

untimely and numerically barred. His motion exceeded the one-motion limit and

was not filed within 90 days of the Board’s final order issued on June 13, 2012. Patel

has failed to establish materially changed circumstances in India to qualify for the

regulatory exception to the filing deadline or numerical bar. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990–91 (evidence must be “qualitatively

different” to warrant reopening). Patel’s first motion to reopen included very similar

evidence of corruption, violence by religious extremists, and police brutality. The

evidence Patel submitted does not show that conditions in India are qualitatively

different from those at the time of his earlier hearing. The BIA did not abuse its

discretion in denying the motion to reopen.

      Because Patel has not shown error in the BIA’s decision, we also reject his

due process claim. See Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                          2